Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a US Non-Provisional patent application of US Provisional patent application 62/575,023, filed on 10/20/2017.
Claims 7-10 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 06/16/2020), Applicants filed a response and an amendment on 12/16/2020, amending claims 7 and 10, and canceling claims 1-6 is acknowledged.
Applicants' arguments filed on 12/16/2020, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 7-10 are present for examination.


Information Disclosure Statement
There is no Information Disclosure Statement (IDS) with this Application.

Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

DL 1,3-butanediol ester, but not “the ester of D beta-hydroxybutyrate, and DL 1,3-butanediol”. Applicants are requested to amend the claim 7 or 10 as presented before the current amendment, otherwise, this amendment would raise a new matter issue. 

Withdrawn-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 
The previous rejection of Claims 7-10 under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by D’Agostino et al. (Compositions and methods for producing elevated and sustained ketosis. US 2014/0350105 A1, publication 11/27/2014), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Maintained-Claims Rejection – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 7-10 are rejected under 35 U.S.C. 103 before the effective filing date as being unpatentable over D’Agostino et al. (Compositions and methods for producing 
The Broadest Reasonable Interpretation (BRI) of claim 7, which is drawn to a foodstuff comprising an ester of D beta hydroxybutyrate and DL 1,3-butanediol ester, i.e. the foodstuff comprises D beta hydroxybutyrate and a D/L 1,3-butanediol ester, which is an ester of D/L 1,3-butanediol with any acid.  
Regarding claims 7-10,  D’Agostino et al. teach a ketogenic food composition or diet composition, comprising: at least one of beta-hydroxybutyrate compound, wherein the beta-hydroxybutyrate compound is comprised of a beta hydroxybutyrate salt, or a combination/mixture of beta-hydroxy butyrate precursor, i.e. acetoacetate and 1,3-butanediol,  and beta-hydroxybutyrate salt or mixture of 1,3-butanediol, ethyl acetoacetate, wherein the at least one beta-hydroxybutyrate compound comprises one or more of: a beta-hydroxybutyrate salt comprising sodium beta-hydroxybutyrate, arginine beta-hydroxybutyrate, potassium beta-hydroxybutyrate, calcium beta-hydroxybutyrate, magnesium beta-hydroxybutyrate, lithium beta hydroxybutyrate, lysine beta-hydroxybutyrate, histidine beta-hydroxybutyrate, ornithine beta-hydroxybutyrate, creatinine beta-hydroxybutyrate,; a salt mixture further comprising beta-hydroxybutyrate Sodium salt, beta-hydroxybutyrate potassium salt, beta hydroxy butyrate calcium salt, beta-hydroxy butyrate magnesium salt or combination thereof; or a combination of a beta-hydroxybutyrate salt and 1,3-butanediol, and thus, food composition of D’Agostino et al. comprises beta-hydroxybutyrate salt,  1,3-butanediol and acetoacetate. D’Agostino et al. also beta-hydroxybutyrate salt and 1,3-butanediol, is required water, and meets the claim limitation of pharmaceutically or dietically acceptable carrier. D’Agostino et al. further teach that racemic DL beta-hydroxybutyrate or R-beta-hydroxybutyrate (see, para [0034] and claim 5). D’Agostino et al.do not teach 1,3-butanediol ester used in the food composition.
 However, Brunengraber et al. teach preparation of mono-and diesters of acetoacetate and DL-1,3-butanediol, -DL-beta-hydroxy butyrate ester and L-1,3-butanediol-L-beta-hydroxybutyrate ester (see, claims 1-2), which could be used as animal feed or food supplement or a parenteral solution  (Col 5, lines 51-59), wherein the preparation of 1,3-butanediol-acetoacetate and butanediol-Bis-acetoacetate was performed with a chemical catalyst and heating 25o to 120oC under high pressure, and   DL-1,3-butanediol-DL-beta-hydroxy butyrate ester and L-1,3-butanediol-L-beta-hydroxybutyrate ester are formed and isolated (see, Col 7, lines 14 – 67, Example 1 and 2). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of D’Agostino et al. and Brunengraber et al.  to use DL beta-hydroxybutyrate, and 1,3-butanediol-acetoacetae ester in a food composition as taught by Brunengraber et al. and modify D’Agostino et al. to make DL-1,3-butanediol-acetoacetate ester and adding beta-hydroxybutyrate  with said DL-1,3-butanediol-acetoacetate ester to be used in a food composition to arrive the claimed invention. One of ordinary skilled in the would have been motivated to make food composition comprising DL-beta-hydroxybutyrate, prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.
Arguments: Applicants argue that the Examiner rejected claims 7-10 under 35 U.S.C. § 103 as allegedly being unpatentable over D' Agostino in view of Brunengraber. The Examiner acknowledges that D’Agostino does not explicitly teach an ester of beta-hydroxybutyrate and 1,3-butanediol used in a food composition. To remedy this deficiency, the Examiner alleges that a skilled artisan would have combined D’Agostino with Brunengraber, which allegedly discloses preparing “DL-1,3-butanediol-DL-beta-hydroxybutyrate ester and L-l,3-butanediol-L-beta-hydroxybutyrate ester (see, claims 1-2), which could be used as animal feed or food supplement or a parenteral solution (Col 5, lines 51-59), wherein the preparation of butanediol-acetoacetate and butanediol-bis-acetoacetate was performed with a chemical catalyst and heating 25 to 120 °C under high pressure, and DL-l,3-butanediol-DLbeta-hydroxybutyrate ester and L-1,3-butanediol-L-beta-hydroxybutyrate ester are formed and isolated (see, Col 7, lines 14 - 67, Example 1 and 2). Applicants also argue that Brunengraber does not cure D’Agostino’s deficiency. The Examiner asserts that Brunengraber teaches the preparation of DL-l,3-butanediol-D-beta-hydroxybutyrate ester and L-l,3-butanediol-L-beta-hydroxybutyrate ester. But according to Brunengraber col. 7, line 14 to col. 8, line 64, the compounds made in its Examples 1 and 2 are not beta-hydroxybutvric acid derivatives. To the contrary, the compounds made in even //Brunengraber is properly combined with D’Agostino, which Applicant does not concede, the combined references do not teach or suggest all elements of the presently pending claims such that the Examiner has not set forth aprima facie case of obviousness. Accordingly, and in view of these deficiencies, Applicant respectfully requests that the Examiner withdraw this rejection and allow all pending claims.
Response: Applicants arguments have been fully considered but are not deemed persuasive to overcome the rejection under 35 USC 103 because Applicants invention of food composition comprises D-beta-hydroxybutyrate and D/L-1,3-butanediol ester with any acid (see, the explanations of withdrawn 112(b) rejection) but not an ester of  D-beta-hydroxybutyrate and D/L-1,3-butanediol, and thus, Brunengraber et al. indeed teach preparation of mono-and diesters of acetoacetate and DL-1,3-butanediol, -DL-beta-hydroxy butyrate ester and L-1,3-butanediol-L-beta-hydroxybutyrate ester (see, claims 1-2), which could be used as animal feed or food supplement or a parenteral solution  (Col 5, lines 51-59), wherein the preparation of 1,3-butanediol-acetoacetate and butanediol-Bis-acetoacetate was performed with a chemical catalyst and heating 25o to 120oC under high pressure, and   DL-1,3-butanediol-DL-beta-hydroxy butyrate ester and L-1,3-butanediol-L-beta-hydroxybutyrate ester are formed and isolated (see, Col 7, lines 14 – 67, Example 1 and 2), which is also supported by applicants arguments. As discussed previously-
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of D’Agostino et al. and Brunengraber et prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.
Therefore, the rejection is maintained.
Conclusion
Status of the claims:
Claims 7-10 stand rejected.
Applicants must respond to the objections/rejections in each sections in this Office action to be fully responsive in prosecution.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656